     Case: 4:19-cv-02836-RLW Doc. #: 22 Filed: 05/11/20 Page: 1 of 3 PageID #: 207


                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI

                                                          )
   CARLA BEEN,                                            )
   individually and on behalf of                          )   Case No. 19-CV-02836-RLW
   all others similarly situated,                         )
                                                          )
            Plaintiffs,                                   )
                                                          )   JURY TRIAL DEMANDED
    v.                                                    )
                                                          )
 SUNSHINE CLEANERS PLUS, INC.                             )
                                                          )
            Defendant.                                    )
                                                          )

                    PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY

         Plaintiff Carla Been, individually and on behalf of all others similarly situated, hereby files this

Notice of Supplemental Authority in Support of her Motion to Remand this matter back to Missouri

State Court (Doc. 6).

         1. As both parties have pointed out to the Court, Plaintiff has filed multiple other lawsuits that

            are nearly identical to the present lawsuit, but are each directed at separate defendants.

         2. In each of those lawsuits, Defendant removed the lawsuit, and then Plaintiff moved to

            remand under nearly identical circumstances to the present. Indeed, all of the arguments for

            remand are the same, and are all based upon materially-similar facts.

         3. In one of those lawsuits, Been v. “Hope Cleaners,” 19-cv-0931-SNJL, also formerly pending

            in the United States District Court for the Eastern District of Missouri, the Court disposed of

            motions nearly identical to those pending herein, deciding to remand the lawsuit and, in light

            of there being no objectively reasonable basis for removal, to award Plaintiff her fees

            incurred in removing to remand.

         4. Plaintiff submits a copy of that Court’s order as Supplemental Authority herein. Exhibit A.

                                                      1
Case: 4:19-cv-02836-RLW Doc. #: 22 Filed: 05/11/20 Page: 2 of 3 PageID #: 208


 5. While aware such authority is not mandatory authority, Plaintiff submits that such authority

    is extremely persuasive, as the underlying issues and arguments are nearly identical to those

    the Court is considering herein.

 6. Plaintiff urges the Court to take such precedent into consideration and to rule similarly in

    disposing of Plaintiff’s Motion to Remand.




                                                           Respectfully submitted,

                                                           DANIEL F. HARVATH, ESQ.

                                                           By: /s/ Daniel F. Harvath
                                                           Daniel F. Harvath, #57599MO
                                                           HARVATH LAW GROUP, LLC
                                                           75 W. Lockwood, Suite #1
                                                           Webster Groves, MO 63119
                                                           (314) 550-3717
                                                           dharvath@harvathlawgroup.com
                                                           Attorney for Plaintiff




                                            2
    Case: 4:19-cv-02836-RLW Doc. #: 22 Filed: 05/11/20 Page: 3 of 3 PageID #: 209




                                  CERTIFICATE OF SERVICE

              The Undersigned hereby certifies that the foregoing document was served upon all
counsel of record automatically by the Court’s CM/ECF system.


                                                         /s/ Daniel F. Harvath        .




                                                 3
